Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1, 6 and 13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Eberlein (US 20050161965 A1).
Regarding claim 1, Eberlein discloses a preparation method of only one first component (metal sheet 1, Figs. 1a – 1f)  or a plurality of first components of electrically conductive or non-conductive material by providing a welding auxiliary joining part (punch rivet 6, Figs. 1a – 1f) therein to a later fastening to at least a second component (metal sheet 2, Figs. 1a – 1f) of weldable material or having a portion of weldable material by a later welding of the welding auxiliary joining part (6) to the at least one second component (2), wherein the preparation method comprises the following steps: 
a. driving of the welding auxiliary joining part (6) into the only one first component (1) or the plurality of first components ns of a combined mechanical-thermal load (via plunger 5 and matrix 7 (die), wherein the plunger creates the mechanical and the friction which creates heat is the thermal load using in the driving step, Figs. 1c and 1d) acting on at least the welding auxiliary joining part (6), wherein no waste material is separated from the only one first component (1) or the plurality of first components, and 
b. deforming the welding auxiliary joining part (6) under combined mechanical-thermal load at a die (7) at an exit location out of the only one first component (1) or out of the plurality of first components so that a weld head of the welding auxiliary joining part is created (Figs. 1d).
Regarding claim 6, Eberlein discloses the preparation method according to claim 1, further comprising: compressing the welding auxiliary joining part (6) at the die (7) which is arranged at the exit location of the welding auxiliary joining part out of the only one first component or out of the plurality of first components.
Regarding claim 13, Eberlein discloses only one first component or a plurality of first components of a weldable (metal sheet 1, Figs. 1a – 1f), which has been prepared via a weldable welding auxiliary joining part set into the only one first component or the plurality of first components and having a mechanically- thermally deformed tip portion for a later welding of the welding auxiliary joining part to at least one second component, especially by the preparation method according to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eberlein (US 20050161965 A1) in view of Draht et al. (US 20080222873 A1).
Regarding claim 2, Eberlein discloses the preparation method according to claim 1, wherein the welding auxiliary joining part (6) is a stud (a punch rivet is a stud used to penetrate a workpiece for forming a connection, Fig. 2a) having a head (top portion of the welding auxiliary joining part) and a tip portion (projections extending form the head) as shown in Fig. 2a., the head having a maximum thickness larger than the tip portion, Fig. 2a. 
Eberlein shows a front side view of the welding auxiliary joining part and does not expressly detail the head having a diameter that is larger than a maximum thickness of the tip portion. 
Draht et al. in the same field of endeavor discloses a welding auxiliary joining part (nail 6a) having a head (8, Fig. 1) and a tip portion (nail shaft 12), wherein the head (8) having a diameter that is larger than a maximum thickness of the tip portion (12) shown in Figs 1 and 10. It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the driving step to use a stud as taught by Draht which would have been a simple substitution of one known element for another to obtain predictable results for the purpose of joining two or more workpieces.

    PNG
    media_image1.png
    711
    559
    media_image1.png
    Greyscale

Regarding claim 3, Eberlein discloses the preparation method according to claim 1. Eberlein further show wherein the welding auxiliary joining part (6) is a stud having a head and a tip portion, in which a head diameter is larger than a maximum thickness of the tip portion (see Fig. 1a).
Eberlein does not expressly show wherein the head of the welding auxiliary joining part has a circular groove at a side facing the tip portion for receiving a material deformation of a component adjacent to the head.
Draht teaches wherein the head (8) of the welding auxiliary joining part has a circular groove (22, Fig. 1) at a side facing the tip portion (12, Fig. 1) for receiving a material deformation of a component adjacent to the head and wherein the welding auxiliary joining part is a stud having a head (8) and a tip portion (12), in which a head diameter is larger than a maximum thickness of the tip portion (see Fig. 10). It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the driving step to use a welding auxiliary joining part as taught by Draht which would have been a simple substitution of one known element for another to obtain predictable results for the purpose of joining two or more workpieces.
Regarding claim 4, Eberlein discloses the preparation method according to claim 1. Eberlein does not expressly show wherein the head of the welding auxiliary joining part has a circular groove at a side facing the tip portion for receiving a material deformation of a component adjacent to the head.
 Draht discloses the welding auxiliary joining part is a stud having a head (8, Fig. 1) and a tip portion (12, Fig. 1), in which a head diameter is larger than a maximum thickness of the tip portion (see Fig. 10) and wherein the tip portion (12) has a conical, a round, a parabolic or a pyramid-shaped design (see Fig. 1 above). It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the driving step to use a welding auxiliary joining part with the required tip portion as taught by Draht which would have been a simple substitution of one known element for another to obtain predictable results for the purpose of joining two or more workpieces.
Regarding claim 5, Eberlein discloses the preparation method according to claim 1 except wherein the driving in by the mechanical-thermal load accelerates the welding auxiliary joining part up to a speed in the range of > 0.5 m/s to 5 m/s.
Draht teaches driving a joining part (nail 6a) that could be used in a welding process wherein a setting device (42) drives the joining part (6a) into a workpiece at a setting speed between 5 and 300 m/s (¶0039). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the driving step of Eberlein to employ a driving velocity of at least 5 m/s as taught by Draht for the purpose of driving a rivet into the components with a desired structural effect on the workpiece.
Claims 7 and 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eberlein (US 20050161965 A1) in view of Hou et al. (US 20050133483 A1).
Regarding claim 7, Eberlein discloses the preparation method according to claim 1. Eberlein is silent on the only one first component  or the plurality of first components consists of an electrically non- conductive material, and the welding auxiliary joining part is driven in by an electrode punch and is guided by an electrode blank holder.
Hou et al. in the same field of endeavor discloses a method of joining dissimilar materials wherein at least one first component consists of an electrically non- conductive material (plastic, “This invention is applicable to joining dissimilar materials, such as first and second components composed respectively of non-ferrous and ferrous materials. More particularly, this invention is applicable to joining aluminum, magnesium, composite, and plastic components to steel components”, ¶0006), and the welding auxiliary joining part (10, Fig. 2) is driven in by an electrode punch (42, Fig. 2) and is guided by an electrode blank holder (cylinder 44, Fig. 2, ¶0024). Since a method of joining dissimilar material using an electrode punch with holder was common at the time of invention as shown by Hou et al, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the preparation method to use a non-conductive material for attaching to a conductive material and performing the driving and welding with an electrode punch as taught Hou et al. for the purpose of providing a robust joint that will contribute to the structural integrity of the assembly (¶0005 of Hou et al.).

    PNG
    media_image2.png
    380
    301
    media_image2.png
    Greyscale

Regarding claim 11, Eberlein discloses the preparation method according to claim 1 and further disclose wherein the only one first component or the plurality of first components consists of an electrically conductive material (metal sheet which is electrically conductive). Eberlein does not expressly disclose wherein the welding auxiliary joining part is driven in by an electrode punch.
Hou et al. in the same field of endeavor discloses a method for joining dissimilar materials wherein the rivet piercing and welding is performed using welding electrode punch (42, Fig. 2, ¶0023). It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the driving step to use an electrode punch instead of a plunger as taught Hou et al. for the purpose of having a tool that can perform both the driving and welding, this saving time during the joining process (see ¶0023 of Hou et al.).
Regarding claim 12, Eberlein modified discloses the preparation method according to claim 11. Hou et al. used to teach the electrode punch (42) further discloses an electrode die (40, Fig. 2) have different polarities so that a current flows between the electrode punch (42) and the electrode die (40) via the welding auxiliary joining part (10) and the only one first component or the plurality of first components which heats at least the welding auxiliary joining part (¶0026-0027). It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the driving step to use an electrode and die as taught Hou et al. for the purpose of providing current perform the driving and welding during the joining process.
Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Eberlein and Hou et al., both in the same field of endeavor teach a preparation method, joining two components together with a welding auxiliary joining part. Both Eberlein and Hou et al. fails to teach or suggest all the limitations of the driving step wherein “the electrode punch and the electrode blank holder have different electrical polarities so that a current flows between the electrode punch and the electrode blank holder via the welding auxiliary joining part which heats at least the welding auxiliary joining part” as required of claim 8; “the welding auxiliary joining part is driven in by an electrode punch and is guided by an electrode blank holder which is electrically insulated with respect to the welding auxiliary joining part, wherein a supporting electrode die is electrically insulated” as required of claim 9 and “wherein the electrode punch and the electrode blank holder have different polarities so that a current flows between the electrode punch and the electrode blank holder via the welding auxiliary joining part and the first component, and heats at least the welding auxiliary joining part” as required of claim 10. There are no obvious reasons to modify the prior art to have the missing features.
Response to Arguments
Applicant's arguments filed October 18, 2022 have been fully considered but they are not persuasive. 
Applicant argues the following:
The rivet of Eberlein is driven not only into a first component but also into a second component and thus Eberlein does not teach driving of a welding auxiliary joining part into only one first component or a plurality of first components. Examiner respectfully disagree since the instant claim does not exclude driving the welding auxiliary joining part into the second component. Fastening the first and second component by welding is don’t at a later time. 
The rivet of Eberlein does not exit the second component. Examiner acknowledge that the rivet of Eberlein does not exit the second component, however the claim only requires that the auxiliary joining part exit the only one first component at a die. Figures 1d-1f clearly show where the rivet of Eberlein exits the first component (1) at die (7).
That a person of ordinary skill in the art would not understand Eberlein to teach the combined mechanical-thermal load recited in claim 1. Examiner respectfully disagree. Eberlein clearly teach the use of a plunger to drive a rivet into a workpiece wherein friction is inherently created as the rivet is being driven in to the workpiece as shown Figures 1c – 1f. The Examiner used the broadest reasonable interpretation for the rejection. The instant claim does not define in the driving step what constitutes a combined mechanical-thermal load. In the US publication, ¶0017 states “While the welding auxiliary joining part is driven into the at least one first component, it is on the one hand subject to a mechanical load, especially a joining force, and on the other hand to a thermal load, preferably an electric current heating at least the welding auxiliary joining part”. Examiner suggest amending the driving step to distinctly point out what constitutes the combined mechanical-thermal load.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F SIMS III whose telephone number is (571)270-7496. The examiner can normally be reached 9:00 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F SIMS III/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761